                                                                                U.S. DISTRICT COURT
                                                                            NORTI !ERN DISTRICT OF TEXAS
                                                                                      FILED
                    IN THE UNITED STATES DISTRICT OURT
                         NORTHERN DISTRICT OF TEXA                                 APR 2 4 2019
                             FORT WORTH DIVISION
                                                                             CLERK, U.S. DISTRICT COURT
LTG & ASSOCIATES, INC.,                          §
                                                 §                              BY'---..,.,...-,----
                                                                                          bepu!y
             Plaintiff,                          §
                                                 §
vs.                                              §   NO. 4:18-CV-722-A
                                                 §
MONROE INDEMNITY INSURANCE                       §
COMPANY,                                         §
                                                 §
            Defendant.                           §


                          MEMORANDUM OPINION AND ORDER

      Came on for consideration the motion of defendant, Monroe

Indemnity Insurance Company, for summary judgment. The court,

having considered the motion, the response of plaintiff, LTG &

Associates, Inc., the record, the summary judgment evidence, and

applicable authorities, finds that the motion should be granted.

                                               I.

                                  Plaintiff's Claims

      On August 31, 2017, plaintiff filed its original petition in

the District Court of Tarrant County, Texas, 17th Judicial

District, against defendant and certain individuals. Doc.' 1, Ex.

D. The action was removed to this court, id., Ex. L, but

ultimately remanded. Id., Ex. N. Plaintiff filed a notice of

nonsuit, dismissing its claims against the individuals, id., Ex.




      1
      The "Doc.   "reference is to the number of the item on the docket in this action.
W, and defendant again filed a notice of removal bringing the

action before this court. Doc. 1.

     Pursuant to order signed September 28, 2018, Doc. 9, on

October 10, 2018, plaintiff filed an amended complaint (the

"complaint"). Doc. 10. In it, plaintiff alleges:

     Defendant sold to plaintiff commercial insurance policy

number CPP0017913-03   (the "policy"), covering property located at

209, 213, and 217 E. McElroy Blvd., Saginaw, Texas (the

"property"). Doc. 10, , 4, ,6. Plaintiff timely paid all

insurance premiums. Id. , 10. On or around April 1, 2015, and

March 23, 2016, the property suffered incredible damage due to a

severe hail and windstorm. Id. , 8. "The storm caused significant

damage" to the property. Id. , 11. For both the April 2015 claim

and the March 2016 claim, defendant hired adjustors to provide

biased engineering reports so that it could deny coverage. Id. ,

13. "On both occasions,   [the assigned adjustors] wrongfully and

intentionally ignored objective evidence of the wind and hail

storm." Id. , 14 (emphasis added).

     Plaintiff asserts claims for breach of contract for the

failure to pay "policy benefits for the claim made due to the

extensive damages caused by the wind and hail storms occurring on

or around April 1, 2015 and March 23, 2016," Doc. 10 , 23, for

violations of the Texas Deceptive Trade Practices-Consumer


                                 2
Protection Act, Tex. Bus. & Com. Code§§ 17.41-.63 ("DTPA"),

violations of the Texas Insurance Code, and breach of common law

duty of good faith and fair dealing.

                                  II.

                         Grounds of the Motion

        Defendant urges that plaintiff cannot show that defendant

breached the insurance policy as alleged in its complaint.

Further, plaintiff's extra-contractual claims must fail as a

matter of law because plaintiff is not entitled to benefits under

the policy.

                                 III.

                Applicable Summary Judgment Principles

        Rule 56(a) of the Federal Rules of Civil Procedure provides

that the court shall grant summary judgment on a claim or defense

if there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.       Fed. R. Civ.

P. 56(a); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247

(1986).     The movant bears the initial burden of pointing out to

the court that there is no genuine dispute as to any material

fact.     Celotex Corp. v. Catrett, 477 U.S. 317, 323, 325 (1986).

The movant can discharge this burden by pointing out the absence

of evidence supporting one or more essential elements of the

nonmoving party's claim,    "since a complete failure of proof


                                   3
concerning an essential element of the nonmoving party's case

necessarily renders all other facts immaterial."                                     Id. at 323.

Once the movant has carried its burden under Rule 56(a), the

nonmoving party must identify evidence in the record that creates

a genuine dispute as to each of the challenged elements of its

case.          Id. at 324; see also Fed. R. Civ. P. 56 (c)                            ("A party

asserting that a fact                            is genuinely disputed must support

the assertion by                            citing to particular parts of materials in

the record                     • II )   •   If the evidence identified could not lead

a rational trier of fact to find in favor of the nonmoving party

as to each essential element of the nonmoving party's case, there

is no genuine dispute for trial and summary judgment is

appropriate.              Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,

475   u.s.        574, 587, 597 (1986).                 In Mississippi Prot. & Advocacy

Sys., Inc. v. Cotten, the Fifth Circuit explained:

        Where the record, including affidavits,
        interrogatories, admissions, and depositions could not,
        as a whole, lead a rational trier of fact to find for
        the nonmoving party, there is no issue for trial.

929 F.2d 1054, 1058 (5th Cir. 1991).

        The standard for granting a motion for summary judgment is

the same as the standard for rendering judgment as a matter of

law.'         Celotex Corp., 477 U.S. at 323.                       If the record taken as a


        2
            Jn Boeing Co. v. Shipman, 411 F.2d 365,374-75 (5th Cir. 1969) (en bane), the Fifth Circuit
                                                                                              (continued ... )

                                                       4
whole could not lead a rational trier of fact to find for the

non-moving party, there is no genuine issue for trial.

Matsushita, 475 U.S. at 597; see also Mississippi Prot. &

Advocacy Sys., 929 F.2d at 1058.

                                                 IV.

                                             Analysis

        The insured has the burden under Texas law to establish

coverage under the terms of the policy. JAW The Pointe, L.L.C. v.

Lexington Ins. Co., 460 S.W.3d 597, 603                         (Tex. 2015); Gilbert Tex.

Constr., L.P. v. Underwriters at Lloyd's London, 327 S.W.3d 118,

124    (Tex. 2010). Proof that the loss claimed occurred during the

policy period is an essential element of the claim. Stagliano v.

Cincinnati Ins. Co., 633 F. App'x 217, 219 (5th Cir. 2015). Thus,

plaintiff must prove that its damages were caused by the claimed

storm and not another storm outside the policy period. Id.

        The summary judgment evidence establishes the following: On

October 7, 2015, plaintiff reported a claim for damage to the

property caused by an April 1, 2015 hail storm causing roof

damage. Doc. 26, APPX 349. The claim was reported because a

roofer soliciting business convinced plaintiff to allow him to

inspect the property. Id. at APPX 258-60. On October 29, 2015,



         '( ... continued)
explained the standard to be applied in determining whether the coutt should enter judgment on motions
for directed verdict or for judgment notwithstanding the verdict.

                                                   5
Nelson Forensics inspected the property and determined that the

hail damage occurred long before April 1, 2015. Id., Ex. B. By

letter dated January 16, 2016, defendant denied the claim, noting

that any hail damage that was seen occurred prior to defendant's

policy periods for plaintiff, which began January 10, 2014. 3 Id.,

Ex. C, APPX 141. In May 2017, plaintiff reported another hail

claim with a loss date of March 23, 2016. Id. at APPX 280-81.

Defendant again retained Nelson Forensics to investigate the

claim, and it inspected the property on June 26, 2017. Id., Ex.

D. Its report concluded that the conditions at the property were

consistent with its prior observations when conducting the first

inspection. Id. at APPX 164. By letter dated August 27, 2017,

defendant denied plaintiff's second claim. Id., Ex. E.

        Plaintiff has maintained throughout the course of the

proceedings, Doc. 1, Exs. D & M, and continues to allege, Doc.

10, that losses occurred on or about April 1, 2015, and on or

about March 23, 2016. Its demand letter specifically recited:                                        •on

the loss date set forth in my Clients' claim, the storm struck

the local area and my Clients' property was severely damaged."

Doc. 26, Ex. F, APPX 175.




        3
         Nelson observed that the hail that caused the damage was larger than any that had fallen near the
property in several years. Doe. 26, Ex. B (APPX 126, 129).

                                                    6
        However, plaintiff's own expert says that no hail damage

occurred at those times.' Doc. 26, APPX 434. And, plaintiff

agrees that its claims based on the April 1, 2015 loss date

should be withdrawn. Doc. 28 at 5 & 8. Plaintiff admits that it

has known since receipt of its expert report dated February 14,

2019, that the second alleged loss did not occur on or about

March 23, 2016, as alleged. 5 Id. at 6. Yet plaintiff has not

sought leave to amend its complaint and the time for doing so has

expired. Doc. 15 , 2. The complaint alleges not that damages

occurred during the applicable policy periods, but rather that

damages occurred on or around specific dates. Doc. 10. Plaintiff

has not raised a genuine fact issue as to breach of contract as

pleaded.

        Even assuming plaintiff had properly pleaded and supported

its breach of contract claim, it has not specifically pointed out

any fact issues that would preclude the granting of summary

judgment in favor of defendant with regard to the non-contractual

claims. Rather, the summary judgment response is wholly

conclusory, arguing repeatedly that because defendant failed to

provide coverage, its evaluation must have been                               ~inadequate           and



       'Plaintiff's expert agrees that it would be unreasonable to take a position that no damage
occmred earlier, as Nelson concluded. Doc. 26 at APPX 449.

        'Plaintiff's expert agreed with Nelson that the damages were caused by larger hail than had fallen
April!, 2015 and on or about March 23,2016. Doc. 26 at APPX 434.

                                                    7
unreasonable and []   conducted in bad faith." See, e.g., Doc. 28

at 15. That two parties disagree does not mean that one of them

was acting in bad faith.    Plaintiff's own corporate representative

testified that he knew of no unreasonable actions by the

insurance adjustors. See Doc. 26, APPX 310-16. Plaintiff has not

cited to any evidence to support its DTPA, Insurance Code, or bad

faith claims, much less create a genuine fact issue as to any of

them. Indeed, plaintiff could not establish extra-contractual

damages since plaintiff agrees that defendant did not breach the

contract in the manner alleged. That is, plaintiff admits that it

did not incur damages as a result of storms on or about April 1,

2015, and March 23, 2016.

                                  v.
                                Order

     The court ORDERS that defendant's motion for summary

judgment be, and is hereby, granted; that plaintiff take nothing

on its claims against defendant; and that such claims be, and are

hereby, dismissed with prejudice.

     SIGNED April 24, 2019.




                                                       Judge




                                  8
